Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an object detection system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the object determination system is being interpreted to mean a system including a camera and image processor, as described in paragraphs 0043-0044 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "optimal speed" in claims 1, 11 and 17 is a relative term which renders the claim indefinite.  The term "optimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Optimal, as generally understood, refers to achieving ideal performance. However, it is unclear what the ideal is intended to be; such as time to destination, safety, or some other combination of goals. The examiner is interpreting this to indicate following the rules of the road, where a speed limit defines the optimal speed (such as when turning a corner) to balance speed and safety.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 7-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over An (US20130211656A1), and further in view of Gutmann (US20160035223A1) and Kelly (US20170197619A1). 
Regarding claim 1, An teaches;
A vehicular control system (taught as an autonomous driving apparatus, abstract), said vehicular control system comprising: 
a control comprising a processor (taught as a path planning unit, Fig 4 element 170); 
wherein said control determines a planned path of travel for a vehicle along a road being traveled by the vehicle and along a traffic lane in which the vehicle is traveling on the road (taught as path planning a global path to a destination, abstract, based on the current vehicle position, paragraph 0009); 
wherein said control determines the planned path of travel responsive at least in part to at least one selected from the group consisting of (i) processing via said processor of said control of sensor data sensed by sensors of the vehicle (taught as obtaining and using sensor data for path planning, paragraph 0011), (ii) processing via said processor of said control of image data captured by at least one camera of the vehicle (taught as using a camera for driving context data, paragraph 0054), (iii) map information (taught as using stored map data for driving context data, paragraph 0013), and (iv) a wireless communication from a remote system (taught as using wireless communication with infrastructure, paragraph 0046); 
wherein said control determines a speed profile having at least two different speeds for the vehicle to travel at as the vehicle travels along the determined planned path of travel (taught as determining the average speed of each link/section, paragraph 0042); 
wherein said control determines the speed profile responsive at least in part to (i) detection, via an object detection system of the vehicle, of an object along the determined planned path of travel (taught as obstacle detection, paragraph 0042), and (ii) determination of a speed limit change along the determined planned path of travel (taught as determining the speed limit restriction, paragraph 0042) via one selected from the group consisting of (a) processing via said processor of said control of sensor data sensed by sensors of the vehicle (taught as sensors, e.g RADAR, Fig 4 element 20), (b) processing via said processor of said control of image data captured by at least one camera of the vehicle (taught as a camera, Fig 4 element 30, which is used for signpost recognition, paragraph 0042), (c) map information (taught as 3D map info, paragraph 0042), and (d) a wireless communication from a remote system (taught as using signal information, paragraph 0042, which can include wireless communication, paragraph 0046); and
wherein the planned path of travel comprises a plurality of waypoints (taught as links and nodes forming the global path, paragraph 0088), and 
wherein a target speed is designated for each waypoint, and wherein the target speed represents an optimal speed the vehicle should travel when passing through the respective waypoint (taught as determining the speed limit from the map data for the location, paragraph 0042); 
wherein the control determines the target speed for each waypoint of the plurality of waypoints based on an aggregated speed, and wherein the aggregated speed comprises a plurality of speed constraints (taught as determining the speed limit and average driving speed of each link for context data, paragraph 0042, where the context data us used to control the vehicle, paragraph 0016);
wherein said control controls the vehicle to maneuver the vehicle along the determined planned path of travel in accordance with the determined speed profile (taught as controlling the vehicle along the planned path, abstract).  
However, An does not teach; wherein said control determines an acceleration profile for the vehicle to follow as it changes from one speed of the speed profile to another speed of the speed profile, wherein the two different speeds are based on a difference in the target speeds of two consecutive waypoints of the plurality of waypoints, and wherein said control determines the acceleration profile responsive to at least one selected from the group consisting of (i) a user setting, (ii) tire grip and (iii) road slope.
Gutmann teaches; wherein said control determines an acceleration profile for the vehicle to follow as it changes from one speed of the speed profile to another speed of the speed profile (taught as determining the speed profile [which includes acceleration, paragraph 0059] of the vehicle, based on the speed limits of the road, paragraph 0023), wherein the two different speeds are based on a difference in the target speeds of two consecutive waypoints of the plurality of waypoints (while not explicitly defined as the  next consecutive waypoint, the speed profile is determined for the next period of time [such as 20 seconds], paragraph 0059, and from using a previous iteration, paragraph 0023, to effectively create a comparison between the past and future attributes for the speed profile).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an acceleration modification as taught by Gutmann in the system taught by An in order to improve the autonomous control of the speed of the vehicle. As taught by Gutmann, this can allow the vehicle to better determine the lowest cost profile and improve reaction time for decision making (paragraph 0023). However, Gutmann does not teach; wherein said control determines the acceleration profile responsive to at least one selected from the group consisting of (i) a user setting, (ii) tire grip and (iii) road slope.
Kelly teaches; wherein said control determines the acceleration profile responsive to at least one selected from the group consisting of (i) a user setting, (ii) tire grip and (iii) road slope (taught as accounting for road gradient in determining intervention, paragraph 0127, illustrated in Fig 6).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an acceleration modification as taught by Kelly in the system taught by An in order to improve the response of the vehicle to different terrain conditions. As taught by Kelly, it can be desirable to have varying acceleration profiles to account for a road gradient (paragraph 127). This allows the vehicle to maintain safe performance and react accordingly to different terrains without causing jerky (rapid acceleration/deceleration for under/overshooting) response to maintain a desired speed.

Regarding claim 5, An as modified by Gutmann and Kelly teaches;
The vehicular control system of claim 1 (see claim 1 rejection). An further teaches; wherein said control determines the planned path responsive at least in part to processing via said processor of said control of sensor data sensed by sensors of the vehicle (taught as using sensor data for path planning, paragraph 0011).  

Regarding claim 7, An as modified by Gutmann and Kelly teaches;
The vehicular control system of claim 1 (see claim 1 rejection). An further teaches; wherein said control determines the planned path of travel responsive at least in part to processing via said processor of said control of image data captured by at least one camera of the vehicle that has a field of view exterior the vehicle (taught as using a camera, Fig 4 element 30, for determination of path planning factors like speed limit recognition, paragraph 0042).  

Regarding claim 8, An as modified by Gutmann and Kelly teaches;
The vehicular control system of claim 1 (see claim 1 rejection). An further teaches; wherein said control determines the planned path of travel responsive at least in part to map information (taught as using stored 3D map info for lane information, paragraph 0042).  

Regarding claim 9, An teaches;
The vehicular control system of claim 1 (see claim 1 rejection). An further teaches; wherein said control determines the planned path of travel responsive at least in part to a wireless communication from a remote system (taught as getting information from wireless communication with infrastructure, paragraph 0046).  

Regarding claim 11, An teaches;
A vehicular control system (taught as an autonomous driving apparatus, abstract), said vehicular control system comprising: 
a control comprising a processor (taught as a path planning unit, Fig 4 element 170); 
wherein said control determines a planned path of travel for a vehicle along a road being traveled by the vehicle and along a traffic lane in which the vehicle is traveling on the road (taught as path planning a global path to a destination, abstract, based on the current vehicle position, paragraph 0009); 
wherein said control determines the planned path of travel responsive at least in part to at least one selected from a first group consisting of (i) processing via said processor of said control of sensor data sensed by sensors of the vehicle (taught as obtaining and using sensor data for path planning, paragraph 0011), (ii) processing via said processor of said control of image data captured by at least one camera of the vehicle (taught as using a camera for driving context data, paragraph 0054), and at least one selected from a second group consisting of (i) map information (taught as using stored map data for driving context data, paragraph 0013), and (ii) a wireless communication from a remote system (taught as using wireless communication with infrastructure, paragraph 0046); 
wherein said control fuses data from the first group with data from the second group (taught as the autonomous context data including sensor data [group 1] and stored 3D map information [group 2], paragraph 0042); 
wherein said control determines a speed profile having at least two different speeds for the vehicle to travel at as the vehicle travels along the determined planned path of travel (taught as determining the average speed of each link/section, paragraph 0042); 
wherein said control determines the speed profile responsive at least in part to (i) detection, via an object detection system of the vehicle, of an object along the determined planned path of travel (taught as obstacle detection, paragraph 0042), and (ii) determination of a speed limit change along the determined planned path of travel (taught as determining the speed limit restriction, paragraph 0042) via one selected from the group consisting of (a) processing via said processor of said control of sensor data sensed by sensors of the vehicle (taught as sensors, e.g RADAR, Fig 4 element 20), (b) processing via said processor of said control of image data captured by at least one camera of the vehicle (taught as a camera, Fig 4 element 30, which is used for signpost recognition, paragraph 0042), (c) map information (taught as 3D map info, paragraph 0042), and (d) a wireless communication from a remote system (taught as using signal information, paragraph 0042, which can include wireless communication, paragraph 0046); and 
wherein said control controls the vehicle to maneuver the vehicle along the determined planned path of travel in accordance with the determined speed profile (taught as controlling the vehicle along the planned path, abstract).  However, An does not teach; wherein said control determines an acceleration profile for the vehicle to follow as it changes from one speed of the speed profile to another speed of the speed profile, wherein the two different speeds are based on a difference in the target speeds of two consecutive waypoints of the plurality of waypoints, and wherein said control determines the acceleration profile responsive to at least one selected from the group consisting of (i) a user setting, (ii) tire grip and (iii) road slope.
Gutmann teaches; wherein said control determines an acceleration profile for the vehicle to follow as it changes from one speed of the speed profile to another speed of the speed profile (taught as determining the speed profile [which includes acceleration, paragraph 0059] of the vehicle, based on the speed limits of the road, paragraph 0023), wherein the two different speeds are based on a difference in the target speeds of two consecutive waypoints of the plurality of waypoints (while not explicitly defined as the  next consecutive waypoint, the speed profile is determined for the next period of time [such as 20 seconds], paragraph 0059, and from using a previous iteration, paragraph 0023, to effectively create a comparison between the past and future attributes for the speed profile).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an acceleration modification as taught by Gutmann in the system taught by An in order to improve the autonomous control of the speed of the vehicle. As taught by Gutmann, this can allow the vehicle to better determine the lowest cost profile and improve reaction time for decision making (paragraph 0023). However, Gutmann does not teach; wherein said control determines the acceleration profile responsive to at least one selected from the group consisting of (i) a user setting, (ii) tire grip and (iii) road slope.
Kelly teaches; wherein said control determines the acceleration profile responsive to at least one selected from the group consisting of (i) a user setting, (ii) tire grip and (iii) road slope (taught as accounting for road gradient in determining intervention, paragraph 0127, illustrated in Fig 6).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an acceleration modification as taught by Kelly in the system taught by An in order to improve the response of the vehicle to different terrain conditions. As taught by Kelly, it can be desirable to have varying acceleration profiles to account for a road gradient (paragraph 127). This allows the vehicle to maintain safe performance and react accordingly to different terrains without causing jerky (rapid acceleration/deceleration for under/overshooting) response to maintain a desired speed.

Regarding claim 12, An as modified by Gutmann and Kelly teaches;
The vehicular control system of claim 11 (see claim 11 rejection). An further teaches; wherein said control fuses data from the first group with data from the second group according to a geographical location of the vehicle (taught as the autonomous context data including sensor data [group 1] and stored 3D map information [group 2], including the current GPS context, paragraph 0042).  

Claims 2-4 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over An (US20130211656A1) as modified by Gutmann (US20160035223A1) and Kelly (US20170197619A1) as applied to claim 1 above, and further in view of Nakamura (US20170274898A1).
Regarding claim 2, An as modified by Gutmann and Kelly teaches;
The vehicular control system of claim 1 (see claim 1 rejection). However, An does not teach; wherein said control determines an initial planned path of travel along a center region of the lane in which the vehicle is traveling.  
Nakamura teaches; wherein said control determines an initial planned path of travel along a center region of the lane in which the vehicle is traveling (taught as controlling the vehicle to travel along the center of a lane, paragraph 0021).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the vehicle along the center of the lane by default as taught by Nakamura with the system taught by An in order to promote safety and predictability on the road; staying in the center of the lane gives neighboring vehicles the maximum amount of room in their own lanes, and thus reduces the risk of collision.

Regarding claim 3, An as modified by Gutmann, Kelly and Nakamura teaches;
The vehicular control system of claim 2 (see claim 2 rejection). An further teaches; wherein said control adjusts points along the initial planned path of travel at least in part responsive to (i) a radius of curvature of a curve in the road (taught as 3D map information, including road curvature, paragraph 0042), (ii) an environmental condition (taught as driver manipulation information, such as interaction with the steering wheel, paragraph 0042), (iii) a road surface friction condition (taught as weather context data, paragraph 0042).  

Regarding claim 4, An as modified by Gutmann, Kelly and Nakamura teaches;
The vehicular control system of claim 2 (see claim 2 rejection). An further teaches; wherein said control adjusts the speed profile responsive at least in part to (i) a radius of curvature of a curve in the road (taught as 3D map information, including road curvature, paragraph 0042), (ii) an environmental condition (taught as driver manipulation information, such as interaction with the steering wheel, paragraph 0042), (iii) a road surface friction condition (taught as weather context data, paragraph 0042).  

Regarding claim 17, An teaches;
A vehicular control system (taught as an autonomous driving apparatus, abstract), said vehicular control system comprising: 
a control comprising a processor (taught as a path planning unit, Fig 4 element 170); 
wherein said control determines a planned path of travel for a vehicle along a road being traveled by the vehicle and along a traffic lane in which the vehicle is traveling on the road (taught as path planning a global path to a destination, abstract, based on the current vehicle position, paragraph 0009); 
wherein the planned path of travel comprises a plurality of path sections (taught as determining reliable and unreliable sections along the path, abstract); 
wherein said control determines the planned path of travel responsive at least in part to at least one selected from the group consisting of (i) processing via said processor of said control of sensor data sensed by sensors of the vehicle (taught as obtaining and using sensor data for path planning, paragraph 0011), (ii) processing via said processor of said control of image data captured by at least one camera of the vehicle (taught as using a camera for driving context data, paragraph 0054), (iii) map information (taught as using stored map data for driving context data, paragraph 0013), and (iv) a wireless communication from a remote system (taught as using wireless communication with infrastructure, paragraph 0046); 
wherein said control determines a speed profile having at least two different speeds for the vehicle to travel at as the vehicle travels along the determined planned path of travel (taught as determining the average speed of each link/section, paragraph 0042); 
wherein said control determines the speed profile responsive at least in part to (i) detection, via an object detection system of the vehicle, of an object along the determined planned path of travel (taught as obstacle detection, paragraph 0042), and (ii) determination of a speed limit change along the determined planned path of travel (taught as determining the speed limit restriction, paragraph 0042) via one selected from the group consisting of (a) processing via said processor of said control of sensor data sensed by sensors of the vehicle (taught as sensors, e.g RADAR, Fig 4 element 20), (b) processing via said processor of said control of image data captured by at least one camera of the vehicle (taught as a camera, Fig 4 element 30, which is used for signpost recognition, paragraph 0042), (c) map information (taught as 3D map info, paragraph 0042), and (d) a wireless communication from a remote system (taught as using signal information, paragraph 0042, which can include wireless communication, paragraph 0046); and 
wherein said control controls the vehicle to maneuver the vehicle along the determined planned path of travel in accordance with the determined speed profile (taught as controlling the vehicle along the planned path, abstract).  
However, An does not teach; wherein each path section is associated with a corresponding steering angle, wherein said control determines an acceleration profile for the vehicle to follow as it changes from one speed of the speed profile to another speed of the speed profile, wherein the two different speeds are based on a difference in the target speeds of two consecutive waypoints of the plurality of waypoints, and wherein said control determines the acceleration profile responsive to at least one selected from the group consisting of (i) a user setting, (ii) tire grip and (iii) road slope.
Gutmann teaches; wherein said control determines an acceleration profile for the vehicle to follow as it changes from one speed of the speed profile to another speed of the speed profile (taught as determining the speed profile [which includes acceleration, paragraph 0059] of the vehicle, based on the speed limits of the road, paragraph 0023), wherein the two different speeds are based on a difference in the target speeds of two consecutive waypoints of the plurality of waypoints (while not explicitly defined as the  next consecutive waypoint, the speed profile is determined for the next period of time [such as 20 seconds], paragraph 0059, and from using a previous iteration, paragraph 0023, to effectively create a comparison between the past and future attributes for the speed profile).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an acceleration modification as taught by Gutmann in the system taught by An in order to improve the autonomous control of the speed of the vehicle. As taught by Gutmann, this can allow the vehicle to better determine the lowest cost profile and improve reaction time for decision making (paragraph 0023). However, Gutmann does not teach; wherein said control determines the acceleration profile responsive to at least one selected from the group consisting of (i) a user setting, (ii) tire grip and (iii) road slope.
Kelly teaches; wherein said control determines the acceleration profile responsive to at least one selected from the group consisting of (i) a user setting, (ii) tire grip and (iii) road slope (taught as accounting for road gradient in determining intervention, paragraph 0127, illustrated in Fig 6).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an acceleration modification as taught by Kelly in the system taught by An in order to improve the response of the vehicle to different terrain conditions. As taught by Kelly, it can be desirable to have varying acceleration profiles to account for a road gradient (paragraph 127). This allows the vehicle to maintain safe performance and react accordingly to different terrains without causing jerky (rapid acceleration/deceleration for under/overshooting) response to maintain a desired speed. However, Kelly does not teach; wherein each path section is associated with a corresponding steering angle.
Nakamura teaches; wherein each path section is associated with a corresponding steering angle (Nakamura taught as calculating steering angle control value for the coordinates, Fig 9, S108, based on lateral position (S106-S108 and longitudinal position (S109-S11), paragraphs 0100-0101);  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine/associate the steering angle associated with each navigational path section as taught by Nakamura with the system taught by An in order to more accurately follow the target route, as suggested by Nakamura (paragraph 0100). 

Claims 13-16 and 18-20 have been determined to contain no further limitations apart from those taught in claims 2-5, which have already been discussed above. Thus, claims 13-16 and 18-20 are rejected under the same rationale as claims 2-5 and their parent claims 11 and 17.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over An (US20130211656A1) as modified by Gutmann (US20160035223A1) and Kelly (US20170197619A1) as applied to claim 5 above, and further in view of Official Notice.
Regarding claim 6, An as modified by Gutmann and Kelly teaches;
The vehicular control system of claim 5 (see claim 5 rejection). An further teaches; wherein said sensors comprise at least a radar sensors having fields of sensing exterior the vehicle (taught as a Radar, paragraph 0058, Fig 4 element 20).  
While An does not teach using a plurality of Radar, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple Radar systems for additional redundancy in the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over An (US20130211656A1) as modified by Gutmann (US20160035223A1) and Kelly (US20170197619A1) as applied to claim 1 above, and further in view of Tesla (2016 Tesla Model S Manual).
Regarding claim 10, An as modified by Gutmann and Kelly teaches;
The vehicular control system of claim 1 (see claim 1 rejection). However, An does not teach; wherein said control determines the speed profile responsive at least in part to a user selected speed.  
Tesla teaches; wherein said control determines the speed profile responsive at least in part to a user selected speed (taught as traffic aware cruise control, which responds to a user defined desired speed, page 68).  
An does teach autonomous driving preferences (paragraph 0134), but not specifically speed preferences. However, setting the vehicle’s preferred speed is commonplace in assisted driving, especially in cruise control systems, where the driver sets the desired speed to be followed, as taught by Tesla. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a user designated speed with assisted driving as taught by Tesla into the system taught by An to promote comfort and safety for the passengers. 

Response to Arguments
The applicant amended the independent claims to further clarify waypoints in the speed profile, and argues that the amendment overcomes the previous prior arts. The examiner agrees, and thus withdraws the previous rejection. However, a new rejection has been made above in light of Gutmann.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662